DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure increasing portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s specification makes clear that the corresponding structure is a diffuser.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 5 should read “a passage cross-sectional area that is constant”
Claim 3, line 4 should read “a passage cross-sectional area that is constant”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4 recites “the needle-side tapered portion has a cross section that is fixed or increases toward the downstream side along the flow direction of the fluid”; this limitation renders the claim indefinite because it is not understood how a “tapered portion”, as claimed, could ever have a cross section that is fixed/constant.  As far as the Examiner understands, a tapered portion necessarily changes in cross-sectional area along the axial direction.  Thus, it is not understood how Applicant’s “needle-side tapered portion” could be both tapered and have a fixed/constant cross-sectional area.  This renders the claim indefinite.
Appropriate corrections is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0195316 to Liu et al. in view of JP 2007-170725 to Maki (attached herein with machine translation).

    PNG
    media_image1.png
    346
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    698
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 2 & 8 shown immediately above, Liu et al. (Liu) discloses:

(1)	An ejector (Fig. 2) comprising: a nozzle (430; Fig. 8) that reduces a pressure of a fluid in a liquid phase or a fluid in a gas-liquid two-phase and discharges, as an injected fluid, the fluid in the liquid phase or the fluid in the gas-liquid two phase at a high speed from a fluid injection port (labeled by the Examiner in Fig. 8 above for clarity; see also paras. 3-7); a needle (432) that is disposed in a fluid passage defined in the nozzle and extends along a central axis of the nozzle (Fig. 8); and a body (102; Fig. 2) including a fluid suction port (42) that draws, as a suction fluid, a fluid from an outside of the body by using a suction force generated by the injected fluid (paras. 3-7), and a pressure increasing portion (118) that increases a pressure of a mixture of the injected fluid and the suction fluid, wherein the needle includes a tip portion (408; Fig. 8) that protrudes from the fluid injection port toward a downstream side of the fluid injection port along a flow direction of the fluid (Fig. 8), the nozzle includes a throat portion (labeled by the Examiner in Fig. 8 for clarity) that reduces a passage cross-sectional area of the fluid passage to be smallest in the fluid passage at the throat portion (apparent in Fig. 8), and a nozzle-side tapered portion (labeled by the Examiner in Fig. 8 for clarity) that extends from the throat portion to the fluid injection port and expands the passage cross-sectional area of the fluid passage toward the downstream side in the flow direction of the fluid (apparent in Fig. 8)……in an axial cross section of the ejector along which the central axis extends, lines perpendicular to the central axis are defined as virtual vertical lines, points at which the virtual vertical lines intersect with an outer surface of the needle are defined as needle-side intersection points, points at which the virtual vertical lines intersect with an inner surface of the nozzle-side tapered portion are defined as nozzle-side intersection points, middle points between the needle-side intersection points and the nozzle-side intersection points on the virtual vertical lines are defined as midpoints, and a line passing through the midpoints is defined as an injection-flow center line, wherein in the axial cross section, an injection-flow spread angle formed on the downstream side in the flow direction of the fluid between the central axis and a tangent line of the injection-flow center line at the fluid injection port is 0° or greater (it is apparent in Figure 8 that the injection-flow spread angle is at least 0°).

Although Liu discloses the vast majority of Applicant’s recited invention, he does not further disclose that the needle is configured to close the fluid passage, as claimed.
However, providing an adjustable needle that is configured to close the fluid passage is well known in the art of refrigeration ejectors, as shown by Maki.  As seen in Figure 3, Maki discloses another refrigeration ejector assembly having a nozzle assembly 3a and internally-adjustable nozzle 3f, both of which are disposed within a body 3.  Maki discloses that the needle 3f is structured to close the fluid passage, and discloses that it is beneficial to fully close the ejector fluid passage with the needle 3f when the refrigeration cycle operation is stopped to aid in defrosting of the evaporator (paras. 4-6).  As such, Maki makes clear that by providing a needle that is capable of closing the ejector fluid passage, evaporator defrosting operations can be improved.  Therefore, to one of ordinary skill desiring a refrigeration circuit with improved evaporator defrosting, it would have been obvious to utilize the techniques disclosed in Maki in combination with those seen in Liu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Liu’s nozzle/needle arrangement to be capable of being fully closed by the needle 438 (i.e. by either reducing the nozzle throat diameter or increasing the needle junction diameter) in order to obtain predictable results; those results being an improved refrigeration circuit in which the ejector provides reliable evaporator defrosting when necessary.

In regards to Claim 2, the fluid passage of the nozzle includes a pre-injection passage that is defined between the outer surface of the needle and the inner surface of the nozzle-side tapered portion (labeled by the Examiner in Fig. 8 above for clarity), and the pre-injection passage has a passage cross-sectional area that is fixed or increases toward the downstream side along the flow direction of the fluid (a fixed/constant cross-sectional area is apparent in Fig. 8).
In regards to Claim 3, the needle includes a needle-side tapered portion (406, 408) located radially inside the nozzle-side tapered portion (Fig. 8), and the needle-side tapered portion has a cross section that is fixed or increases toward the downstream side along the flow direction of the fluid (an increasing cross-sectional area is apparent in Fig. 8).
In regards to Claim 4, an outline of the nozzle-side tapered portion linearly extends in the axial cross-section (apparent in Fig. 8).
In regards to Claim 5, the needle includes a needle-side tapered portion (406, 408) located radially inside the nozzle-side tapered portion (Fig. 8).  Liu’s Figure 8 embodiment does not disclose that an outline of the needle-side tapered portion (406, 408) is curved in the axial cross section, as claimed.  However, providing a curvature in the axial direction is well-known in the art of refrigeration ejectors, as shown by Liu (Fig. 3A embodiment).  In Figure 3A, Liu clearly discloses another ejector needle structure (132) in which a needle-side tapered portion (106) located radially inside the nozzle-side tapered portion (108) has an outline that is curved in the axial cross section, as claimed.  Thus, Liu’s Fig. 8 arrangement discloses the claimed invention except for providing a curved outline in the axial cross section.  It would have been an obvious matter of design choice to have provided curvature to the needle 432, as desired, depending on desired flow conditions, since applicant has not disclosed that such an outline curvature in the axial cross section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the straight/conically tapered needle regions of Liu’s Figure 8 arrangement.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC